                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:19-CV-13-D


DR. JOSEPH ASKEW, et al.,                      )
                                               )
                               Plaintiffs,     )
                                               )
                     v.                        )                    ORDER
                                               )
CITY OF KINSTON, et al.,                       )
                                               )
                               Defendants.     )


        On January 22, 2019, Dr. Joseph Askew ("Askew''), Nathaniel Baker (''N. Baker"), Gordon

Wade ("Wade"), Curtis Washington ("Washington"), and Askew' s Day Care, Inc. ("Askew' s Day

Care"; collectively ''plaintiffs"), proceeding pro se, filed a complaint against the City of Kinston

("Kinston"), Greg Dempsey ("Dempsey''), Jason Baker ("J. Baker"), Jackie Rogers ("Rogers"), and

Adam Short ("Short"; collectively "defendants") [D.E. 1]. 1 Plaintiffs allege "violations of their

[Fourteenth] amendment, substantial due process, equal protection rights, discrimination, disparity ·

and condemnation of a historical home." Id.    ~   20. On January 31, 2019, plaintiffs moved for a

temporary restraining order (''TRO") and a preliminary injunction [D.E. 11]. On February 6, 2019,

plaintiffs moved for a jury trial [D.E. 13].

       On February 21, 2019, defendantS moved to dismiss plaintiffs' complaint under Rules

12(b)(l), (2), (4), and (5) of the Federal Rules of Civil Procedure [D.E. 23], filed supplemental

exhibits [D.E. 24--32], filed a memorandum in support [D.E. 33], and responded in opposition to

        1
          "[A] corporation may appear in the federal courts only through licensed counsel." Rowland
v. Cal. Men's Colony, 506 U.S. 194, 202 (1993). Thus, Askew's Day Care may not proceed as a
plaintiff prose. On March 18, 2019, Ralph T. Bryant, Jr. filed a notice of appearance on behalf of
all plaintiffs, including Askew's Day Care [D.E. 36].
plaintiffs' motions for a TRO and preliminary injunction [D.E. 34]. On February 22, 2019, the court

notified plaintiffs about the motion, the consequences of failing to respond, and the response

deadline [D.E. 35]. See Roseborov. Garrison, 528 F.2d309, 310 (4thCir.1975) (percuriam). On

April 1, 2019, plaintiffs responded in opposition to defendants' motion to dismiss and dismissed

Dempsey, J. Baker, Rogers, and Short as defendants [D.E. 38]. On April 15, 2019, defendants

replied [D.E. 40]. As explained below, the court grants defendants' motion to dismiss, dismisses

plaintiffs' complaint, and denies plaintiffs' motions for a TRO and preliminary injunction and for

a jury trial.

                                                 I.

        Plaintiffs' complaint concerns the condemnation or possible condemnation of six properties

in Kinston, North Carolina: 510 East Gordon Street, 603 East Gordon Street, 607 East Gordon

Street, 110 Trianon Street, 412 North Mitchell Street, and 610 North Independent Street. See

Compl. [D.E. 1] 4, 9. Plaintiffs are "individual citizens who have personal and private cause

concerning the demolitions, eminent domain, [and] takings of property in Black neighborhoods."

Id. ~ 5. Askew, at one time, was one ofthe largest property owners in the Trianon Historical District

in Kinston, North Carolina. See id. at 5. Baker resides at 607 East Gordon Street and "is the

manager of the subject property ... and is in charge ofits upkeep." Id. at 9. Washington owns 610

North Independence Street. See id. Wade is repairing 412 Mitchell Street. See id.

        On January 14, 2013, Kinston released a list of 30 houses "slated for demolition." Id. at 4.

Among the houses to be demolished were 510 East Gordon Street, 603 East Gordon Street, 607 East

Gordon Street, and 110 Trianon Street. See id. At the time, members of the Askew family owned

these four properties. See id. On May 12, 2017, Joseph Askew Jr. ("Askew Jr.") received a letter

of condemnation from Kinston concerning 603 East Gordon Street. See id. ~ 11. Plaintiffs allege

                                                 2
that 603 East Gordon S1reet, 607 East Gordon S1reet, and 110 Trianon S1reet are part ofthe Trianon

Historical District. See id. at 5.

       Askew met with J. Baker, a city employee in "code enforcement," to discuss the condemned

properties. See id. at 4. Plaintiffs allege that J. Baker told Askew that ''they could demolish 510

East Gordon S1reet with community grant funds." Id.; see id. ~ 13. Plaintiffs allege that the

community grant funds are available ''to help Blacks and low income individuals that could not

afford to have their historic homes rehabilitated or demolished." Id. at 5. Instead of demolishing

501 East Gordon Street, Askew decided to repair it, and he asked J. Baker if the community grant

funds could be used to demolish 603 East Gordon S1reet. See id. at 4; ~ 13. J. Baker replied that he

could not use community grant funds to demolish 603 East Gordon S1reet because ''it was a historic

property." Id. at 4. Plaintiffs allege that this representation was not true and that J. Baker misled

Askew because he is racist. See id.

        Because Askew could not use community grant funds to demolish 603 East Gordon Street,

Askew asked for time to rehabilitate 603 East Gordon S1reet. See id. ~ 14. Askew planned to save

valuable historical materials from the property, obtain grants from Housing and Urban.Development

("HUD") and the Department ofVeterans Affairs ("VA"), and convert the properties (including 110

North Trianon Street and 607 East Gordon S1reet) into a building to house approximately 30

homeless veterans. See id. Although Askew asked for 180 days to complete his project, Rogers told

Askew that he could have 75 days to rehabilitate the property. See id. Askew appealed to the

Kinston City Council. See id..~ 16. Askew alleges that the Kinston City Council only permitted him

to present his plans for three minutes. See id. mf 17-18. The Kinston City Council denied Askew' s

appeal. See id.~ 18.

       Plaintiffs allege that Short, the director ofcity p]anning for Kinston, told Askew that, because

                                                  3
Askew only repaired 510 East Gordon Street and never rented it, Kinston intended to demolish 603

East Gordon Street and "place a lien against it and then take the property by foreclosure." Id. at 4.

Plaintiffs allege that Kinston' s plan was part of"a retaliatory tact surrounded by racial bias" because

Askew did not convert 510 East Gordon Street into rental property. Id. Askew alleges that white

property owners were not required to convert their properties into rental properties. See id. at 5.

        On April 9, 2018, Kinston held a hearing concerning 607 East Gordon Street and 110 North

Trianon Street. See id. At the hearing, Askew read a statement accusing Dempsey and other

Kinston building inspectors ofbias against him due to a criminal incident. See id. at 5-6. At the end

of the hearing, Rogers gave Askew 60 days to complete phase one of rehabilitation of 607 East

Gordon Street, 120 days to complete phase two, and 120 days to complete phase three. See id. at

6. Rogers also gave Askew 120 days to repair 110 North Trianon Street. See id. Plaintiffs allege

that Askew did not know that the times to complete rehabilitation of 607 East Gordon Street and 110

North Trianon Street would run concurrently. See id.

       After 120 days, Rogers inspected 110 North Trianon Street, noted the minimal work that had

been completed to repair the property, and took pictures. See id. At 603 East Gordon Street, Rogers

allowed a demolition company to drive across the property, damaging the hedges. See id. at 6-7.

According to plaintiffs,"[n]o small contractor in the area could have completed the work needed for

a historical property in the Trianon Historical District in the time given by the building inspector."

Id. at 7. On January 7, 2019, Askew presented these concerns to the Kinston City Council and

requested "three to five or ten years to do the repairs." Id. at 7-8. At some point after that hearing,

603 East Gordon Street was demolished. See id. at 9.

       Finally, plaintiffs allege that Washington, who owns 610 North Independence Street, had his

auto mechanic building condemned by Kinston. See id. Plaintiffs also seek an injunction

                                                   4
concerning the property at 412 Mitchell Street because Wade has started repairing the property. See

id.

                                                  II.

                                                  A.

       Defendants argue that plaintiffs' claims concerning some of the properties, the Just

Compensation Clause, and procedural due process are not ripe. See [D.E. 33] 10:-14.2 ''The

doctrine ofripeness prevents judicial consideration ofissues until a controversy is presented in clean.-

cut and concrete form." Miller v. Brown, 462 F.3d 312, 318-19 (4th Cir. 2006) (quotation omitted);

see Rescue Army v. Mun. Court ofL.A, 331 U.S. 549, 584 (1947); Scoggins v. Lee's Crossing

Homeowners Ass'Jb 718 F.3d 262, 269--70 (4th Cir. 2013); Lansdowne on the Potomac

Homeowners Ass'n v. QpenBand at Lansdowne. LLC, 713 F.3d 187, 198 (4th Cir. 2013). The

ripeness doctrine ''require[s] courts to avoid taking premature judicial action, thereby preventing

them from becoming entangled in abstract disagreements." Scoggins, 718 F.3d at 270 (quotation

omitted). In considering whether a claim is ripe, courts balance ''the fitness ofthe issues for judicial

decision with the hardship to the parties ofwithholding court consideration." Miller, 462 F.3d at 319

(quotation omitted). "A claim is not ripe for adjudication if it rests upon contingent future events

that may not occur as anticipated, or indeed may not occur at all." Texas v. United States, 523 U.S.

296, 300 (1998) (quotations omitted); see Scoggins, 718 F.3d at 270; Miller, 462 F.3d at 319; Franks

v. Ross, 313 F.3d 184, 195 (4th Cir. 2002) ("A case is fit for judicial decision where the agency rule

or action giving rise to the controversy is final and not dependent upon future uncertainties or

intervening agency rulings." (alterations and quotation omitted)). The hardship prong "is measured

by the immediacy of the threat and the burden imposed on the plaintiff." Lansdowne, 713 F.3d at

       2
           Plaintiffs do not raise a procedural due process claim. See [D.E. 38] 2.

                                                   5
199 (quotation and alteration omitted). "Where an injury is contingent upon a decision to be made

by a third party that has not yet acted, it is not ripe as the subject of decision in a federal court." Doe

v. Va De_p't of State Police, 713 F.3d 745, 758 (4th Cir. 2013); see Franks, 313 F.3d at 195.

        Plaintiffs fail to allege that Kinston has made a final decision concerning condemnation or

demolition of the properties at 610 East Independence Street, 412 North Mitchell Street, and 607'

East Gordon Street. Because plaintiffs' alleged injury depends on a contingent future decision, their

claims concerning these properties are not ripe. See Texas, 523 U.S. at 300; Thomas v. Union

CarbideAgri. Prods. Co., 473 U.S. 568, 580--81 (1985); Scoggins, 718 F.3dat270; Miller, 462F.3d

at319; Franks, 313F.3dat195. Thus, the court lacks jurisdiction to address claims concerning 610

East Independence Street, 412 North Mitchell Street, and 607 East Gordon Street. Accordingly, the

court grants defendants' motion to dismiss such claims.

        Plaintiffs' section 1983 claim. based on the Just Compensation Clause also are not ripe

because plaintiffs have not "sought compensation through the procedures the State has provided for

doing so." Sansotta v. Town ofNags Head, 724 F.3d 533, 544 (4th Cir. 2013) (quotation omitted);

see Williamsoncty.Reg'lPlanningComm'nv.HamiltonB~473U.S.172,195 (1985);Holliday

Amusement Co. of Charleston. Inc. v. S. Carolina, 493 F.3d 404, 406--07 (4th Cir. 2007).3

Accordingly, the court grants defendants' motion to dismiss that claim.

                                                    B.
        Defendants argue that plaintiffs lack standing to bring claims arising from the remaining

properties (510 East Gordon Street, 603 East Gordon Street, and 110 Trianon Street). See [D.E. 33]

14-16. Federal courts "are not at liberty to resolve every grievance over government policy, no

        3
          The United States Supreme Court is currently reviewing whether to reconsider whether
plaintiffs alleging a Just Compensation Clause claim must exhaust state administrative procedures
to ripen their claim. See Knick v. Township of Scott Pa, 138 S. Ct. 1262 (2018).

                                                    6
matter how significanf' to the plaintiffs. Doe v.      Ob~    631 F.3d 157, 160 (4th Cir. 2011 ). To

invoke the power ofa federal court, plaintiffs must demonstrate that they have standing under Article

ID of the Constitution. See id.; White Tail Park. Inc. v. Straube, 413 F.3d 451, 458-59 (4th Cir.

2005). Article ID standing "implicates the court's subject-matter jurisdiction." South Carolina v.

United States, 912 F.3d 720, 726 (4th Cir. 2019). To establish Article ID standing, a plaintiff must

show that "(1) [the plaintiff] has suffered an jnjury in fact that is (a) concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable to the

challenged action of the defendant; and (3) it is likely, as opposed to merely speculative, that the

injury will be redressed by a favorable decision." Friends of the Earth. Inc. v. Laidlaw Envtl. Servs.

(fOC). Inc., 528 U.S. 167, 180-81 (2000); see Lujan v. Defs. of Wildlife, 504 U.S. 555, 560--61

(1992); Doe, 631 F.3d at 160. These requirements are ''the irreducible constitutional minimum of

standing." Lujan, 504 U.S. at 560.

        The first element requires a plaintiff to demonstrate an injury in fact to a "legally protected

interest." Id. Additionally, the injury in fact ''must be concrete in both a qualitative and temporal

sense." Whitmore v. Arkansas, 495 U.S. 149, 155 (1990); see Beckv. McDonald, 848 F.3d 262, 271

(4th Cir. 2017). When an injury is threatened, that injury must be "certainly impending." Clapper

v. Amnesty Int'l USA, 568 U.S. 398, 409 (2013) (emphasis omitted). "'Allegations of possible

future injury' are not sufficient." Id. (emphasis omitted) (quoting Whitmore, 495 U.S. at 158). The

"certainly impending" requirement ensures ''that the alleged injury is not too speculative for Article

ID purposes." Lujim, 504 U.S. at 564 n.2; see Beck. 848 F.3d at 271. When a plaintiff seeks

injunctive relief, the plaintiff's injury in fact requires more than simply an allegation ofpast exposure

to illegal conduct. See, e.g., Lujim, 504 U.S. at 563-64; City ofLos Angeles v. Lyons, 461 U.S. 95,

101--06 (1983); Suhrev. Haywood Cty., 131F.3d1083, 1090-91(4th.Cir.1997). A plaintiff must

                                                   7
show a substantial likelihood of a ''real or immediate threat that [he] will be wronged again." Lyons,

461 U.S. at 111.

       Although plaintiffs allege that the Askew family owned four properties (510 East Gordon

Street, 603 East Gordon Street, 607 East Gordon Street, and 110 Trianon Street), plaintiffs fail to

allege that Askew him.self owned any of the properties. See Compl. [D.E. 1] 4. In fact, Askew Jr.

owned 603 East Gordon Street. See id. ~ 11. "[A] party generally must assert his own legal rights

and interests, and cannot rest his claim to relief on the legal rights or interests of third parties."

Kowalski v. Tesmer, 543 U.S. 125, 129 (2004) (quotation omitted). A party seeking third-party

standing must show that (1) he has a "close relationship with the person who possesses the righf'

and (2) there is a "hindrance to the possessor's ability to protect his own interests." Id. at 130. Even

assuming that Askew has a close relationship with the actual owners ofthe four properties, plaintiffs

fail to plausibly allege any hindrance to the actual owners bringing suit. Accordingly, because

plaintiffs fail to plausibly allege that Askew has an interest in the properties at issue, Askew lacks

standing.

       Similarly, Baker, Wade, and Washington lack standing to assert claims based on the

remaining properties. The court has dismissed claims based on 412 North Mitchell Street, 607 East

Gordon Street, and 610 East Independence Street because such claims are not ripe. Baker, Wade,

and Washington do not have standing to bring claims based on the remaining properties (510 East

Gordon Street, 603 East Gordon Street, and 110 Trianon Street) because plaintiffs do not allege that

Baker, Wade, or Washington will suffer an injury-in-fact if defendants condemn those properties.

Accordingly, Baker, Wade, and Washington lack standing. Therefore, all plaintiffs lack standing,

and the court grants defendants' motion to dismiss plaintiffs' complaint.




                                                   8
                                                 m.
       In sum, the court GRANTS defendants' motion to dismiss [D.E. 23] and DISMISSES

plaintiffs' complaint withoutprejudice for lack of8ubject-matterjurisdiction. The court DECLINES

to address defendants' arguments under Rule 12{b)(2), (4), and (5). The court DENIES plaintiffs'

motion for a TRO or preliminary injunction [D.E. 11] and plaintiffs' motion for a jury trial [D.E. 13].

      · SO ORDERED. This -1S_ day of May 2019.



                                                          J~sJ:';~m
                                                          United States District Judge




                                                  9
